EXHIBIT 10.4 AWARD AGREEMENT Under The Barrett Business Services, Inc. 2015 Stock Incentive Plan NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNITS Corporation: BARRETT BUSINESS SERVICES, INC. 8100 N.E. Parkway Drive, Suite 200 Vancouver, Washington 98662 Participant: Date: July 1, 2017 Corporation maintains the Barrett Business Services, Inc., 2015 Stock Incentive Plan (the "Plan"). This Non-Employee Director Restricted Stock Units Award Agreement (this "Agreement") evidences the grant of Restricted Units ("RSUs") to Participant under Article9 of the Plan.
